UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-6841


BOBBY RAY GRADY,

                      Plaintiff – Appellant,

          v.

BRANSON VICKORY, III,     District   Attorney;    ARNOLD     JONES,
Superior Court Judge,

                      Defendants – Appellees,

          and

KEITH ROUSE; DANYA M.     STRONG,    District    Attorney;    WAYNE
COUNTY CLERK'S OFFICE,

                      Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-ct-03212-FL)


Submitted:   October 22, 2013             Decided:   October 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bobby Ray Grady, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bobby   Ray   Grady   appeals      the   district     court’s    order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).         We have reviewed the record and find

that this appeal is frivolous.               Accordingly, we grant Grady’s

motion   to    dismiss    a   party,       deny   his    motion    for    summary

disposition, and dismiss the appeal for the reasons stated by

the   district   court.       Grady   v.     Vickory,    No.   5:11-ct-03212-FL

(E.D.N.C. May 8, 2013).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   this   court    and    argument    would    not    aid   the

decisional process.



                                                                         DISMISSED




                                       2